Citation Nr: 0508351	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  00-00 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chondrosarcoma of the left rib cage, with surgical removal of 
parts of the eighth and ninth ribs. 

2.  Entitlement to service connection for scar, as a residual 
of rib injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service March 1946 to May 1947.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In August 2003, the Board remanded 
this matter for additional development.  Regrettably, the 
claim must be remanded again in order for the agency of 
original jurisdiction (AOJ) to accomplish further action.   

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The regulation which addresses what constitutes new and 
material evidence has changed during the pendency of this 
appeal.  In a May 2004 letter, the AMC notified the veteran 
of what constituted new and material evidence.  However, the 
veteran was provided with the provisions of the regulation 
which are applicable to claims filed on or after August 29, 
2001.  The veteran's claim was filed prior to August 29, 
2001.  The AOJ should notify him of the regulation pertaining 
to new and material evidence which is applicable to claims 
filed prior to August 29, 2001.  

In addition, it is noted that in January 2005, the AMC issued 
a supplemental statement of the case (SSOC).  The SSOC was 
returned as undeliverable.  The SSOC was sent to an address 
on "Chestnut" Street, which is incorrect.  The veteran's 
correct address is listed in the claims file.  The AOJ should 
send the SSOC to the veteran's correct address.                                         

Accordingly, this case is REMANDED for the following 
development:

1.  The AOJ should notify the veteran of 
what constitutes new and material 
evidence for claims that were filed prior 
to August 29, 2001.

2.  The AOJ should send the January 2005 
SSOC to the veteran's correct address, 
and provide him the requisite period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


